EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with John P. Kong on March 9, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 9 has been amended as follows: 
- -   A vehicle door latch device comprising: 
an operation handle that is supported by a handle base provided in a door; 
a door latch mechanism that maintains said door in a closed state; 
a Bowden cable including an outer cable that is fixed at one end to said handle base and at an other end to said door latch mechanism, and an inner cable that is inserted into said outer cable, the inner cable being coupled at one end to said operation handle and at an other end to a release lever of said door latch mechanism; and 
an elastic cap that has having a cover portion in a cylindrical shape and extending in a movement direction of said inner cable to cover said inner cable extending from the one end of said outer cable, wherein
said cover portion defines a clearance with the inner cable, 
said elastic cap includes an annular projecting portion projecting inwards to have a sliding contact with a part of said inner cable in a circumferential direction around a circumference of said inner cable, 
said annular projecting portion is provided below said cover portion[[.]],
said cover portion is formed in a bellows shape capable of expansion and contraction in a movement direction of said inner cable, 
and said cover portion has an outlet bonded with adhesive to said inner cable, and
said elastic cap contains grease. - -
Claims 11 and 13 have been cancelled.
In claim 12, line 1, the recitation “The vehicle door latch device according to claim 11” has been replaced with - - The vehicle door latch according to claim 9 - -.
In claim 14, line 1, the recitation “The vehicle door latch device according to claim 13” has been replaced with - - The vehicle door latch according to claim 9 - -.
REASONS FOR ALLOWANCE
Claims 9, 12, 14, and 15  are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a vehicle door latch device comprising:  an operation handle that is supported by a handle base provided in a door;  a door latch mechanism that maintains said door in a closed state; a Bowden cable including an outer cable that is fixed at one end to said handle base and at an other end to said door latch mechanism, and an inner cable that is inserted into said outer cable, the inner cable being coupled at one end to said operation handle and at an other end to a release lever of said door latch mechanism; and  an elastic cap that has having a cover portion in a cylindrical shape and extending in a movement direction of said inner cable to cover said inner cable extending from the one end of said outer cable, wherein said cover portion defines a clearance with the inner cable,  said elastic cap includes an annular projecting portion projecting inwards to have a sliding contact with a part of said inner cable in a circumferential direction around a circumference of said inner cable, said annular projecting portion is provided below said cover portion, said cover portion is formed in a bellows shape capable of expansion and contraction in a movement direction of said inner cable,  and said cover portion has an outlet bonded with adhesive to said inner cable, and said elastic cap contains grease, as required by claim 9.  Kalesse (DE 10100636 A1), Oda et al. (U.S. Patent No. 5,809,840 A), and Fujita et al. (U.S. Patent No. 5,785,152 A) do not individually or in combination disclose or render obvious the claim combination comprising that, inter alia, said cover portion defines a clearance with the inner cable, said elastic cap includes an annular projecting portion projecting inwards to have a sliding contact with a part of said inner cable in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656